Citation Nr: 0323454	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased initial rating for an 
undiagnosed illness, manifested by fatigue, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for an 
undiagnosed illness, manifested by headaches and nausea, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), formerly an undiagnosed 
illness manifested by memory loss and lack of concentration, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for functional bowel 
syndrome, formerly an undiagnosed illness manifested by 
diarrhea, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's mother


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision, in pertinent part, 
granted service connection for an undiagnosed illness 
manifested by fatigue, an undiagnosed illness manifested by 
headaches and nausea and an undiagnosed illness manifested by 
memory loss and lack of concentration.  An initial disability 
rating of 10 percent was assigned for each of these three 
service-connected disorders.  The August 1997 decision also 
continued a 10 percent rating for an undiagnosed illness 
manifested by diarrhea.

The claims were remanded in March 2000 for further 
development.  A January 2001 rating decision reclassified the 
veteran's undiagnosed illness manifested by memory loss and 
lack of concentration, as PTSD, and increased the initial 
disability rating to 30 percent.  A February 2003 
supplemental statement of the case (SSOC) reclassified the 
veteran's undiagnosed illness manifested by diarrhea, as 
functional bowel syndrome and continued the 10 percent 
rating.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in November 1999.  That individual is 
no longer with the Board.  In a June 2003 letter the Board 
informed the veteran that the Veterans Law Judge who had 
presided over his November 1999 hearing was no longer with 
the Board and that the veteran had the right to a hearing 
before another Veterans Law Judge.  If he did not respond 
within thirty days from the date of the letter, the Board 
would assume that he did not want an additional hearing and 
proceed accordingly.  See 38 C.F.R. § 20.707 (2002).  The 
veteran is presumed to have received the June 2003 notice 
because it was not returned in the mail.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  Because the veteran did 
not timely respond, it is assumed he did not want an 
additional hearing.

The Board notes that additional development is required with 
regard to the claims for entitlement to an increased initial 
rating for an undiagnosed illness manifested by fatigue, and 
an undiagnosed illness manifested by headaches and nausea.  
Accordingly, those claims are the subject of a remand 
following this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to an increased initial rating for PTSD and an 
increased rating for functional bowel syndrome has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claims, 
the evidence necessary to substantiate the claims, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran's PTSD is 
manifested by symptoms that are more nearly productive of 
occupational and social impairment with reduced reliability 
and productivity.

3.  The evidence does not reasonably show that the veteran's 
PTSD alone is manifested by occupational and social 
impairment with deficiencies in most areas.

4.  The evidence does not reasonably show that the veteran's 
functional bowel syndrome is productive of severe diarrhea or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for 
PTSD, formerly an undiagnosed illness manifested by memory 
loss and lack of concentration, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

2.  Functional bowel syndrome, formerly an undiagnosed 
illness manifested by diarrhea, is not more than 10 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims for 
entitlement to an increased initial rating for PTSD and an 
increased rating for functional bowel syndrome, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
to assess the severity of his disorders.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date with regard to these 
claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Initial Rating for PTSD

Factual Background

Service medical records are silent with regard to complaints 
or treatment related to lack of concentration and memory 
loss.  

A September 1995 VA examination report noted that the veteran 
reported having difficulty falling asleep.  He indicated that 
it took him two to three hours to fall asleep, and he woke up 
frequently during the night.  The veteran complained of 
extreme irritability, and an inability to control his temper.  
He stated he had difficulty concentrating.  On examination, 
the veteran's psychomotor levels were normal.  He appeared 
normally animated.  The veteran's speech was normal to rate, 
volume and tone.  His associations were tight and logical.  
His thinking was goal-oriented.  The veteran reported his 
mood was irritable.  He appeared euthymic.  His affect was 
mood congruent and consistent with the interview.  The 
veteran denied any suicidal or homicidal ideations.  He 
denied auditory or visual hallucinations and had no evidence 
of any delusional, paranoid or grandiose thinking.  The 
veteran's sensorium were intact.  He was oriented times 
three.  There was no evidence of any concentration or 
attention difficulties on formal mental status examination.  
The examiner assigned a Global Assessment of Function (GAF) 
score of 60.

A March 1996 assessment from the veteran's private 
psychologist stated that the veteran reported experiencing 
memory loss.  He reported recent episodes of persistent loss 
of appetite and sleep disturbance, accompanied by social 
withdrawal, agitation, and irritability.  The veteran 
complained of an unreasonable fear of medical situations and 
of certain social situations.  He admitted having performed 
repetitive acts.  The psychologist noted that the veteran had 
experienced a highly stressful situation with prolonged 
consequences, including recurrent dreams about the event and 
sleep disturbance.  He also noted that the veteran had strong 
feelings of confusion, paranoia and anxiety.  The diagnoses 
were major depression and PTSD.  The psychologist assigned a 
current GAF of 45 and noted that the last year's GAF was 60.

A May 1997 assessment from the veteran's private psychologist 
noted that he first began seeing the veteran in September 
1995.  The psychologist's findings and GAF scores were 
consistent with the March 1996 assessment. 

An August 1997 decision granted service connection for an 
undiagnosed illness manifested by memory loss and lack of 
concentration based on a presumptive basis.  An initial 
rating of 10 percent was assigned.

A statement from the veteran's mother, received in September 
1998, indicated that the veteran displayed anti-social 
behavior after he returned home from service.  She stated 
that the veteran displayed spontaneous anger where he would 
hit the walls or throw things without any explanation.  She 
noticed that her son had a difficult time completing tasks or 
staying focused on a topic.  She witnessed compulsive and 
destructive behavior.  She also stated that he had a 
difficult time with adult relationships.

A September 1998 progress report from the veteran's private 
psychologist indicated that the veteran was being treated for 
symptoms of depressed mood, low self-esteem, sleep 
disturbance, low energy, stress level, and anxiety.  On 
examination, the veteran was isolated and withdrawn.  His 
insight and judgment were fair.  His mood was depressed with 
a blunted affect.  His thought process and thought content 
were appropriate.  He did not report any hallucinations or 
delusions.  His impulse control was adequate at that time.  
The veteran did report passive suicidal ideations.  The 
veteran's current GAF was 45.  GAF for the previous year was 
noted to be 55.  The psychologist indicated that the veteran 
was fully disabled and unable to work at that time.  He 
stated that the veteran's low function was a result of both 
his mental and physical capacity.

A March 1999 VA examination report noted that the claims file 
was not available.  The veteran reported being hypervigilant 
in public places.  He indicated that he checked and re-
checked the doors and windows at his home four to five times 
a night.  He stated that his irritability affected his 
relationship with his girlfriend, who moved out in January 
1999 because they could not get along.  The veteran reported 
vague suicidal ideations with no plan.  He stated he became 
hypervigilant in response to loud noises.  He had difficulty 
sleeping since service, with initial insomnia and frequent 
awakening.  He reported that he occasionally awakened "with 
a start" to find his sheets soaked in sweat.  He did not 
remember his dreams.  On examination, the veteran was alert 
and appropriate.  His mood was slightly depressed.  His 
affect was somewhat constricted and anxious.  His thought 
processes were logical.  There was no evidence of 
hallucinations or delusions.  He became tense when discussing 
traumatic memories.  The examiner diagnosed the veteran with 
PTSD and indicated his GAF related to that diagnosis was 50.

A July 1999 report from the veteran's private psychologist 
was consistent with the psychologist's previously reported 
findings (September 1998).

The veteran and his mother testified before a Veterans Law 
Judge at a hearing held at the RO in November 1999.  The 
veteran testified that he has difficulty concentrating.  He 
indicated that his attention span was short and he forgot 
things he needed to do.  He stated that he was basically 
confined to his home.  The veteran's mother testified that he 
had problems interacting with other people.  She stated that 
she does his grocery shopping for him because he could not 
"handle it."  In addition, she indicated that when he went 
to see his family he usually stayed only briefly before 
returning to his home.

A May 2000 VA examination report indicated that the veteran 
had a lot of anger over inadequate care.  He reported feeling 
very irritable, angry, and easily frustrated.  The veteran 
stated that his last job ended in 1998.  He was living with 
his girlfriend, being supported by her.  He indicated that he 
would soon start work as a telemarketer.  The examiner noted 
that the veteran's concentration and memory difficulties were 
reasonably related to his diagnosis of PTSD.  On examination, 
the veteran related openly, but in an angry, resentful way.  
There was no evidence of psychotic process.  The veteran gave 
no history of delusions or hallucinations.  He did not appear 
depressed, though he reported there were times he was 
"beaten down by the process."  He denied any suicide 
attempts.  The veteran was well oriented and able to recall 
and reconstruct events.  His mood was dysphoric.  He appeared 
essentially cognitively intact, but his anger, irritability 
and associated anxiety were prominent.  The examiner assigned 
a GAF of 45 with a note that the veteran had difficulty 
sleeping, and impaired social relations and concentration.

An August 2000 addendum to the May 2000 VA examination report 
indicated that the veteran was less angry and irritable than 
the last time the examiner saw him.  There was no evidence of 
psychotic process.  The veteran appeared moderately dysphoric 
and somewhat anxious.  He did not describe any major 
depression at that time, or any active suicidal or homicidal 
ideations.  The examiner assigned a GAF of 61, noting that 
the veteran had some difficulty in functioning, but had some 
meaningful relationships.  The examiner stated that the 
veteran's overall GAF was 65 due to the fact that he related 
to the examiner better than he had in May 2000.

An August 2000 addendum to a May 2000 VA examination report 
regarding an unrelated disability noted that the veteran was 
working as a telemarketer.  He denied depression at that 
time.  He complained of erratic sleep habits, indicating that 
he woke up to check the windows and doors.  He reported that 
he was "extremely paranoid."

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2002).

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (2002).

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
initial rating of 50 percent for PTSD.  Here, the Board finds 
that the application of 38 C.F.R. § 4.7 is raised by the 
evidence.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  See 38 C.F.R. 
§ 4.7.

In this case, the veteran has reported a certain degree of 
social isolation.  Although he maintains relationships with 
his family, the veteran's mother testified, at the November 
1999 hearing, that he isolates himself from the family, and 
even when he does visit with them, his stays are brief.  In 
addition, she stated that she does his grocery shopping for 
him because he cannot "handle it."  The March 1999 VA 
examination report noted that the veteran's girlfriend moved 
out as a result of his irritability.

The May 2000 VA examination report noted that the veteran had 
difficulty sleeping and impaired social relationships as a 
result of his PTSD symptoms.  The veteran has reported vague 
suicidal ideations as noted in the September 1998 progress 
report from his private psychologist and the March 1999 VA 
examination report.  In addition, the March 1999 VA 
examination report noted that the veteran was reportedly 
hypervigilant in public places and in response to loud 
noises.  The veteran has consistently reported difficulty 
sleeping with frequent awakening.  He indicated that he 
checks and re-checks the windows and doors of his home at 
night four to five times a night.  In an August 2000 addendum 
to the May 2000 VA examination report related to an unrelated 
condition, the veteran stated that he was "extremely 
paranoid."

In a statement received in September 1998, the veteran's 
mother indicated that the veteran had difficulty controlling 
his anger and was prone to spontaneous outbursts that 
included throwing things and hitting walls.

The Board finds that the evidence reasonably shows that the 
veteran suffers from occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board is aware that the veteran does not demonstrate all the 
criteria for a 50 percent disability rating.  However, the 
evidence of record demonstrates symptomatology and a degree 
of occupational and social impairment which "more nearly 
approximates" the criteria for a 50 percent rating.  See 
38 C.F.R. §§ 4.7, 4.21.

A rating of 50 percent is also supported by the assignment of 
GAF scores ranging predominantly from 45 to 65.  Although the 
GAF score does not fit neatly into the rating criteria, the 
GAF score is evidence that the Court has noted the importance 
of and defined the terms of the GAF score.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores of 51 to 60 are defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  Id.  GAF scores of 41 to 50 are 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id. (Emphasis 
added.)  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(discussing a GAF score of 50).  The Board notes that since 
1996 the veteran's GAF score has been between 45 and 60, with 
the exception of scores of 61 and 65 assigned in August 2000.  
Scores ranging from 45 to 60 assigned over a period of 
several years, covering most of the period at issue, are more 
probative than the occasional assignment of higher scores.  
Accordingly, the Board finds that the assignment of scores 
between 45 and 60, with 45 being the GAF most often assigned, 
show that the veteran's symptoms throughout the appeal period 
have been moderate to serious and are more reflective of a 50 
percent rating as contemplated under the rating schedule.  
Accordingly the Board finds that the criteria for an initial 
disability rating of 50 percent are met.

The Board further finds, however, that the veteran's PTSD has 
not resulted in the manifestations contemplated for a 70 
percent rating as it is not shown he has occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Such manifestations are not noted in the 
private treatment records, the VA examinations or the 
veteran's own contentions.  Accordingly, the Board concludes 
that the schedular criteria for a 70 percent rating for PTSD 
are not met.  Moreover, a 70 percent rating is not supported 
by the pattern of GAF scores that have been rendered.

The Board acknowledges that not every single symptom listed 
in the criteria for a 50 percent evaluation under Diagnostic 
Code 9411 has been shown in this case. However, the evidence 
that the veteran's PTSD essentially results in occupational 
and social impairment with reduced reliability and 
productivity is sufficient, after the resolution of all doubt 
in his favor, to warrant an initial 50 percent evaluation for 
this disorder.  See 38 U.S.C.A. § 5107(b) (West 2002). 

In addition, the Board notes that the evidence does not raise 
a question that a rating lower or higher than 50 percent is 
warranted for any period of time from the veteran's claim to 
the present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's PTSD alone has caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

III.  Increased Rating for Functional Bowel Syndrome

Factual Background

Service medical records indicate that the veteran reported 
"bad diarrhea" five to six times a day on the August 1991 
Southwest Asia Demobilization/Redeployment Evaluation.  
Service medical records are otherwise silent for complaints 
or treatment related to diarrhea.

A January 1994 VA treatment note indicated that the veteran 
complained of diarrhea, up to three times a day.  He was 
referred to a gastroenterologist.

An August 1995 VA examination report noted that the veteran 
complained of diarrhea and food intolerance.  The examiner 
did not diagnose the veteran's complaints.

An April 1996 decision granted service connection for an 
undiagnosed illness manifested by diarrhea, and assigned an 
initial rating of 10 percent.

A March 1999 VA general medical examination report noted a 
history of diarrhea since approximately 1992.  The veteran 
reported he experienced diarrhea two to three times a day, 
which he treated orally with medication.  On examination, the 
abdomen was soft, and no organomegaly were noted.  Active 
bowel sounds were heard.  A rectal examination was done with 
negative prostate for lesions, firmness or enlargement.  A 
hemoccult blood test was done on a portion of the feces, 
which was shown to be negative.

A March 1999 VA digestive examination report indicated that 
the veteran reported a history of intermittent diarrhea for 
the last seven to eight years.  He indicated that in the past 
three to four years his diarrhea had increased to the extent 
that he had episodes of diarrhea almost every other day and 
sometimes weeks of constant diarrhea.  In addition, the 
veteran described his stools as watery, occurring ten to 
twelve times a day.  There was no abdominal pain or rectal 
bleeding reported.  There was no associated weight loss, or 
loss of appetite reported.  On examination, the examiner 
noted there were no signs of anemia or wasting.  Abdominal 
examination showed no heptosplenomegaly.  There was no 
palpable tenderness, nor were there palpable masses.

A May 2001 VA examination report noted that the claims file 
was reviewed prior to the examination.  The examiner noted 
that the veteran had complaints of initial problems with 
diarrhea occurring around August 1991.  Since that time, the 
veteran has reported chronic diarrhea daily.  It was noted by 
the examiner that the veteran's diarrhea was not food 
oriented.  No fistula history was noted from review of 
previous physical examinations.  The veteran reported no 
abdominal pain in the past.  The examiner noted that the 
veteran, by history, had not had a problem with constipation.  
The veteran indicated that, when he did not have medication, 
he had four to five loose bowel movements a day.  Otherwise, 
on medication, he had only one bowel movement a day.  The 
examiner noted that the veteran's diarrhea was controlled 
with medication.  On examination, the veteran had active 
bowel sounds.  His abdomen was soft, obese and nontender.  
There were no signs of hemorrhoids or fistula noted.  Based 
on the claims file, laboratory tests and symptomatology, the 
examiner diagnosed the veteran with functional bowel 
syndrome.

Criteria

The Board notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20 (2002).  In this instance, the veteran's functional 
bowel syndrome is rated analogous to irritable colon 
syndrome, under Diagnostic Code 7319.

A moderate case with frequent episodes of bowel disturbance 
with abdominal distress may be assigned a 10 percent 
evaluation.  A severe case with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress may be rated 30 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an evaluation 
in excess of 10 percent for functional bowel syndrome, 
formerly an undiagnosed illness manifested by diarrhea.

The evidence of record does not show a history of abdominal 
pain or constipation.  The veteran has reported chronic 
diarrhea, which the May 2001 VA examiner noted was 
effectively controlled by medication.  Findings of anemia and 
weight loss associated with functional bowel syndrome have 
not been reported.  In the absence of evidence showing that 
the veteran's disability is productive of a severe case with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress, the Board finds a rating 
in excess of 10 percent for functional bowel syndrome is not 
warranted at this time.


ORDER

Entitlement to an initial rating of 50 percent for PTSD, 
formerly an undiagnosed illness manifested by memory loss and 
lack of concentration, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


Entitlement to an increased rating for functional bowel 
syndrome, formerly an undiagnosed illness manifested by 
diarrhea, currently evaluated as 10 percent disabling, is 
denied.


REMAND

In March 2000, the Board remanded the claim for an increased 
initial rating for an undiagnosed illness, manifested by 
headaches and nausea.  The remand requested that the veteran 
be scheduled for a VA examination to assess the severity of 
his current disability.  A May 2000 VA examination report 
indicated that the veteran was being evaluated for chronic 
headaches.  However, the examiner did not specifically 
address the severity of the veteran's headaches in terms of 
the frequency with which the veteran likely experiences 
prostrating headaches.

Likewise, with regard to the claim for an increased initial 
rating for an undiagnosed illness manifested by fatigue, the 
March 2000 remand requested a VA examination.  A May 2000 VA 
examination report notes history and complaints related to 
fatigue as reported by the veteran.  In addition, the 
examiner refers to specific hospitalizations for fatigue 
reported by the veteran.  The examiner notes a diagnosis of 
fatigue by history.  An August 2000 addendum to the May 2000 
VA examination report indicated that the examiner reviewed 
the veteran's claims file.  Neither examination report 
addresses the extent to which the veteran's complaints of 
fatigue are supported by the objective evidence.  In 
addition, neither report specifically addresses the severity 
of the veteran's disability as a result of fatigue.

VA regulations provide that where "the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2002).  As the VA examinations 
addressing the veteran's headaches and fatigue are not 
adequate for evaluation purposes, the claims must be remanded 
for further development.


Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be afforded a VA 
examination to address the current level 
of disability associated with an 
undiagnosed illness manifested by 
headaches and nausea.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
before the examination.  The examiner 
should specifically note in the 
examination report that the claims folder 
was available for review.  All indicated 
tests must be conducted.  The examiner 
should specifically assess the severity 
of the veteran's headaches in terms of 
the frequency with which the veteran 
likely experiences prostrating headaches.

2.  The veteran should be afforded a VA 
examination to address the current level 
of disability associated with his 
undiagnosed illness manifested by 
fatigue.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review before the 
examination.  All necessary tests and 
studies should be conducted.  Based upon 
the review of the record and the 
examination, the examiner should indicate 
the extent to which the veteran's 
complaints of fatigue are supported by 
the objective clinical evidence.  The 
examiner should offer an opinion as to 
the likely severity of the veteran's 
fatigue both in terms of the extent to 
which the veteran's fatigue compromises 
the veteran's ability to function on a 
daily basis, and in terms of the extent 
to which the disability results in 
periods of incapacitation.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate these 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including all appropriate rating 
criteria.  A reasonable period of time 
should be allowed for response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



